Citation Nr: 1205488	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from September 16, 2008, to November 9, 2011; and to an initial rating in excess of 20 percent since November 10, 2011. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active military service from October 1942 to October 1945.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in pertinent part denied service connection for bilateral hearing loss, service connection for tinnitus, but granted service connection for post-traumatic stress disorder (PTSD) and assigned an initial evaluation of 30 percent.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A May 2010 Board decision granted service connection for bilateral hearing loss and for tinnitus, and granted an initial disability rating of 50 percent for PTSD.  These matters were effectuated by a June 2010 rating decision which assigned an initial 50 percent rating for PTSD and granted service connection for tinnitus, which was assigned an initial 10 percent rating, and granted service connection for bilateral hearing loss which was assigned an initial noncompensable disability rating.  All of these actions were made effective September 16, 2008 (date of the receipt of the claim for service connection for those disorders).  

The Veteran filed a timely Notice of Disagreement (NOD) with the initial disability rating assigned for his bilateral hearing loss and after an October 2010 Statement of the Case (SOC) he filed a timely substantive appeal with respect to this issue. 

The Board remanded the case in September 2011 to request clarification of the results of private audiometric testing in July 2010.  Thereafter, a December 2011 rating decision granted a 20 percent rating for bilateral hearing loss, effective November 10, 2011 (date of VA examination showing increase).  

The case has now been returned for appellate adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the September 2011 Board remand the results of VA audiometric testing in October 2008 and September 2010 were reported.  Further, it was noted that a July 2010 private audiological evaluation report was submitted by the Veteran which reflected that audiometric testing was performed.  However, based upon the graphical audiometric findings, it was unclear to the Board at that time which line in the graph corresponds to which ear, as there was no key.  In addition, while word recognition scores were recorded, at 68 percent for each ear, it was unclear whether Maryland CNC speech recognition scores were used. 

The Board observed in the 2011 remand that the graphical audiometric findings in July 2010 might indicate that the Veteran's average puretone thresholds in each ear were worse than those reflected in the September 2010 VA examination, citing Kelly v. Brown, 7 Vet. App. 471 (1995).  In light of these graphical findings which made it unclear as to which line in the graph corresponds to which ear and because the July 2010 private audiology evaluation was conducted by a licensed audiologist, and also because it was unclear whether Maryland CNC speech recognition scores were used, the Board found that a remand for clarification of the July 2010 private audiometric test results was necessary.  Citation was made to 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 19.9(a); and Savage v. Shinseki, 24 Vet. App. 259 (2011). 

In Savage, Id., it was held that "when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification, both as limited elsewhere in this opinion, could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); Tyrues, 23 Vet. App. at 184; 38 C.F.R. §§ 4.2, 19.9(a)."  Savage, at 269.   

Upon further review of the July 2010 private audiology report it appears that if standard clinical notations were used that the Veteran's thresholds, in decibels, at 1,000; 2,000; 3,000; and 4,000 Hertz were: in the right ear 40, 60, 65, and 65; and in the left ear were 40, 60, 65, 65.  These results would give an average threshold level of 57.5 decibels in the left ear and 56.25 decibels in the right ear.  

In this regard, if the Maryland CNC Word List was used in determining the speech recognition scores in the July 2010 private audiology report, the results would be 68 in each ear.  This would result in level V hearing loss in each ear.  In turn, level V hearing loss in each ear would warrant a 20 percent rating under Diagnostic Code 6100.  

In this regard, following the Board remand in 2011, VA audiometric testing on November 20, 2011, revealed an average threshold loss of 56.25 in each ear and speech recognition scores of 76 in the left ear and 64 in the right ear, which translated to level IV hearing loss in the left ear and level VI hearing loss in the right ear, warranting a 20 percent rating (which was assigned by the December 2011 rating decision, effective as of the date of the November 20, 2011, VA audiometric testing.  

In other words, it appears that the private audiometric testing of July 26, 2010, might establish an earlier effective date for the assignment of the current 20 percent disability rating for bilateral hearing loss.  

The 2011 Board remand specifically remanded the case for clarification by contacting the private audiologist who performed the July 2010 audiometric testing and requesting her to review the July 2010 private audiology report (a copy of the July 2010 private audiology report was to be included with the request) and provide clarification of the hearing threshold levels in decibels in each ear at the tested frequencies, the average pure tone threshold in each ear at 1000, 2000, 3000, and 4000 Hertz; and whether the Maryland CNC Word List was used in determining the speech recognition scores.  

However, the RO has not requested this information from the private audiologist.  Since this information, as explained, may establish entitlement to an earlier effective date for the current 20 percent rating assigned, it is essential that this information be obtained.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please contact the July 2010 private audiologist who performed the audiometric testing on the Veteran, and ask her to review the July 2010 private audiology report (a copy of the July 2010 private audiology report should be included with the request) and provide clarification of the following. 

(a). Based upon the graphical report, please specify the hearing threshold levels in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. 

(b). Please provide the average pure tone threshold for both the right and left ears, by using the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and dividing by four. 

(c). Please specify if Maryland CNC Word List was used in determining the speech recognition scores in the July 2010 private audiology report. 

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

